ON RE-HEARING.
(October Term, 1893.)
Conaway, Justioe.
The principal point relied upon by plaintiff in error at the first hearing was that the annual settlement made by the county treasurer with the State auditor on the third Monday *323in December of each year is final and conclusive as to the amount found due to the State treasurer by the auditor. This position is now ostensibly abandoned. It is contrary to all authority and to reason. The amount found by the auditor is prima facie correct. That is all.
But the abandonment of the original position by the able attorney for plaintiff in error is only apparent. The full and complete settlement of the county treasurer with the State treasurer on the first Monday in January following the settlement with the auditor, the allowance of interest on any delinquency on the part of the county after January 15th, and the duty of the State treasurer to cause an action to be brought against the delinquent county at once, is relied upon as fixing the amount of the liability of the county, finally and conclusively. (See Rev. Stat. Wyo., Sec. 3837.)
This is but another form of stating the proposition that the settlement with the auditor is final and conclusive. The settlement with the State treasurer is on the basis of the settlement with the auditor. The State treasurer has no power to audit any claim or to correct or change the amount of State taxes for which a county is liable, as settled by the auditor. The settlement by the county treasurer with the State treasurer is but an accounting by the county treasurer for the amount found due from the county to the State by the auditor. If the settlement with the State treasurer is final and conclusive it makes the settlement with the auditor final and conclusive to precisely the same extent. It is but the consummation of that settlement. If final and conclusive it practically annuls the provision of the statute giving an allowance or credit to counties on account of double or erroneous assessments. It is true, rare cases may arise of double and erroneous assessments discovered after the final meeting of the county board of equalization, commencing on the fourth Monday in July, and before the annual settlement with the State auditor on the third Monday in December. But such cases will be rare. Double and erroneous assessments discovered before the final adjournment of the board of equalization will be corrected there. The statute giving credits to *324the counties on account of double or erroneous assessments practically affects only such assessments as are found to be double or erroneous after the final adjournment of the board of equalization, and after the resulting report of the amount of the assessment to the State board of equalization through the State auditor. If the statute is to be limited to cases of this nature discovered and certified by the third Monday in December of the same year, the purpose of the statute will in great measure be defeated. No ease arising in the courts for the determination of the question of an alleged erroneous assessment is likely to be finally determined, if contested, before.the third Monday in December of the current year. The entire scope of our tax laws is to secure the collection of the tax levy from the taxable property of the State, and to prevent the collection of any tax from property which is not taxable, and to prevent the collection of the same tax twice from the same property. Numerous provisions will- be apparent to the careful reader especially adapted to effect these objects. When we ignore these beneficial purposes of the taxation laws we fall into error.
The learned counsel for plaintiff in error, in his brief on petition for re-hearing, submits the following, among other propositions:
“In the construction of a statute the purposes to be sub-“served and the evils to be overcome should be taken into “careful consideration, and, if possible, such a construction “should be given to the statute as will carry out its evident “purpose and intention, and will have the effect of overcoming the evil, if any, which was intended to be averted. If “the statute is susceptible of the construction placed upon it “by the court in its opinion herein, it ceases to be a remedial “statute, and its purpose, if it had any, is entirely taken “away.”
Again:
“It seems to us that the purpose of the statutory provisions “was to fix the time within which a county shall be entitled “to make its claim for credit to the State, such a time being *325“so limited as to take away any possible chance of fraud upon “the State.”
The statutory provisions referred to are those requiring annual settlements and payments of the State’s revenue, allowing interest on any delinquency and requiring suit for its collection. We can not agree with counsel that the purpose of this statute is that of a statute of limitations. The evil to be remedied is that without such a statute authorizing it, no county would or could make any such settlement or payment. The evil to be remedied is that without such a statute, the State could not collect any taxes whatever from the counties. And yet the proposition is made and urged seriously that this statute in its object and purpose is but a statute of limitations. As a statute of limitations its period is absurdly short, being but a few weeks or months at most: and this is supposed “to take away any possible chance of fraud upon the State.” As if it were easier to make a false certificate of double or erroneous assessments after the third Monday in December than before. Or rather as if it were impossible to make the false certificates before that time, but that they would be made afterwards if opportunity were given.
It has been seriously suggested that a number of counties are now delinquent to the State and, if not barred by this statute, false certificates of double and erroneous assessments will be furnished next December to meet such delinquency. This is the “loop-hole for fraud” spoken of by counsel. County officers disposed to make such false certificates need not make their doing so contingent upon the construction of this statute. They can make their false certificates of double and erroneous assessments as occurring in the current year as well as in former years. The penalty is no greater. The chance of detection substantially the same. It is a crime, partly at least, of record, and easily detected at any time. And the penitentiary is yawning for such officers, and makes no distinction between those who, either before or after the third Monday in December, make false declarations and certificates of double and erroneous assessments as occurring during the current year or in former years. To stop the supposed loop-*326bole for fraud the statute must be repealed. But we can. not indulge the presumption that county officers are seeking loopholes for fraud. Honesty is the rule; crime the exception. An argument that depends upon a presumption of fraud or crime is to be regarded with suspicion.
The learned counsel for plaintiff in error says in his brief on petition for re-hearing that “the statute is construed by the supreme court as if it had only provided that a county could obtain a credit for double and erroneous assessments without placing any limitation upon the time when such credit should be given to it.-” That is precisely what the statute in question has done without the aid of construction. The limitation, if there be any, must be found elsewhere. It can be found in this statute only by an unprecedented construction. The statute providing for the annual settlement and payment of taxes due the State and for enforcing the 'payment of delinquencies is not a statute of limitations as suggested. All states have such statutes. Diligent and extensive research by counsel and by members of this court has failed to bring to light a single case construing such a statute as a statute of limitations. Cases to the contrary are not wanting. And such statutes all require in effect a full and complete settlement. It would be strange indeed if a partial or incomplete settlement should suffice in any such case. The words “full and complete” add nothing to the effect of a statute requiring a general settlement.
The provision for suit against the county implies that a defense may be made. If the statute is a statute of limitations and bars one defense it bars all. If such is its effect there is no occasion for a suit. In that case the finding of the auditor has the conclusive effect of a judgment of a court of last resort, and the provision should be merely for a mandamus to the county commissioners to compel them to provide for, and pay the delinquency if they would not do so without mandamus. And clearly such mandamus would run without any statute expressly requiring it.
It is seriously urged that to give the county of Laramie in this instance an allowance or credit on account of confessed *327double or erroneous assessments will work a hardship to other counties of the State, and that it should not be done unless the statute plainly directs it. The answer to this is that it does not work a hardship to other counties, and the statute does plainly direct it. The only hardship apparent is to the county where the double or erroneous assessment occurs. The county must rebate or refund to the tax payer not only its own share of the double or erroneous assessment but the entire assessment, including the share of the State, and, if there has been a sale of real property in making the collection of the tax, the county must pay interest and costs. The county is thus held responsible for the blunders of its own officers, as it has been contended it should be. The State gets all that it is entitled to, and the county alone suffers loss.
It is seriously urged that the levy of State taxes having been made on the basis of the entire amount of the assessments furnished by the different counties it will cause a derangement of the financial affairs of the State to reduce the revenue proposed to be raised by the State by giving an allowance or credit on account of double or erroneous assessments. This is an objection to the statute, and, if valid, should be considered by the Legislature. And the financial derangement, if perceptible at all, would be just as great if the allowance or credit were given on the third Monday in December as if it be given at a later date.
The learned attorney for plaintiff in error says in his brief: “It is not a question as to whether the State auditor has “properly credited the account of the collector of taxes or not, “or whether such auditing is conclusive, but the question is “whether or not by the operation of the statute itself, the “obligation of the county has not become fixed and limited “and cannot thereafter be changed.” But this must mean fixed and limited according to the finding of the auditor. No other authority can fix or limit the amount of the obligation in the absence of a suit in a court of law. The settlement with the State treasurer is improperly brought into this discussion. Whenever the settlement w.ith the State treasurer is held to *328be final and conclusive it makes the settlement with the auditor npon which it is founded final and conclusive. It is doubtful if even fraud could be pleaded as a defense after a statute of limitations has run against every defense. If.it may be pleaded at all, fraud is difficult to prove. And for any mistake, inadvertence, or wilful negligence of the county treasurer, resulting in failure to properly represent the interests of the county in the settlement with the auditor .as well as for a failure of the board of equalization to detect double and erroneous assessments, there would be positively no remedy. It is a mistake to consider a credit to a county on account of double or erroneous assessments as a matter requiring additional legislative action. It is a matter already provided for by the statute. It is a mistake to regard double or erroneous assessments as part of the' State’s revenue. They are illegal exactions, and must be credited to the county from which they have been exacted, under existing statutes.
The contention of plaintiff in error seems to be without merit. The petition for re-hearing is dismissed.
CiARK, J., concurs.